DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-7 are pending.
Claims 1-7 are allowed.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the instant invention is Tanaka et al. (US 5,429,876, cited by applicants as JPH 06-322462, Tanaka) and Inami et al.
Tanaka fails to explicitly teach the instantly disclosed microstructure within the copper layer, namely, first, second, and third alloy grains, whereby the first alloy grains contact the bonding surface of the back metal layer and the second alloy grains do not, and the second grains further comprise third grains.
To make the instantly disclosed sliding member the applicants disclose centrifugal casting with an amount of molten copper used being 10-25 times the amount required to form a sliding layer having the thickness T of the sliding member (Paragraphs [0046]-[0047]), whereby using less than 10 times the amount required to form a sliding layer having the thickness T of the sliding member does not yield the claimed grain size range (30-80 μm for the first alloy grains) nor the ratio range (0.1-0.3) for the first to second alloy  (see Comparative Examples 21 and 22, Table 1). Tanaka does not rely on centrifugal casting to make the copper layer; instead, Tanaka uses sintering. The applicants further present comparative example 27, which was made via a substantially identical sintering method (see Tanaka – Col. 3, lines 8-15; see instant application – Table 1; Paragraph [0066]), and yields uniform grain sizes for the first and second alloy grains. Therefore, the examiner submits that the applicants have provided sufficient objective evidence that the method of making used in Tanaka would not yield the instantly disclosed alloy grain structure, and it is therefore presumed to not be inherent in Tanaka.
Inami fails to explicitly teach the instantly disclosed microstructure within the copper layer, namely, first, second, and third alloy grains, whereby the first alloy grains contact the bonding surface of the back metal layer and the second alloy grains do not. Similar to Tanaka, Inami also discloses sintering to achieve the copper layer (Paragraph [0021]). Because applicants have demonstrated that this process would yield nothing more than uniform grain size the 
Other relevant art by Long et al. (CN 108913854, machine translation provided, cited previously, Long) teaches that a gradient from nanocrystalline to coarse grains can improve the high and low cycle properties of Cu alloy films, which improves fatigue life (Paragraph [0022]). However, Long is drawn to pure copper films (Paragraph [0007]) and disposes a nanocrystalline grains at the surface portion of the copper film (Paragraph [0012]), and it is unclear whether such advantages could be extended to (i) films comprising elements other than copper such as Cu-Sn alloy present in Tanaka or Inami, and (ii) whether this improvement in fatigue would be realized were the surface bound grain size was larger than nanoscale, i.e., 30-80 μm, progressing to a coarser grain size away from the surface. Further, Long does not disclose sintering as a technique to obtain the gradient of grain size within the coper film. Thus, the examiner submits that is unlikely that the teaching of Long could be combined with either Tanaka or Inami and still be operative and/or recognizable to one of ordinary skill art, and even if Long could be combined with either Tanaka or Inami, whether the resulting Cu film would yield a grain structure for the first and second alloy grains as presently disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The examiner acknowledges the applicants submission of a certified translation of the Japanese priority document.
Applicant’s arguments and amendments, see Remarks Page 5, filed on 25 August 2021, with respect to the objection of Claim 1 have been fully considered and are persuasive. Specifically, applicants have amended Claim 1 to remove objectionable subject matter. The objection of Claim 1 has been withdrawn. 
Applicant’s arguments and amendments, see Remarks Pages 5-7, filed on 25 August 2021, with respect to the rejection under 35 USC 112(b) of Claims 1-7 have been fully considered and are persuasive. Specifically, applicants have amended Claims 1-2 to clarify/remove subject matter that previously rendered the aforementioned claims indefinite. The rejections of Claims 1-7 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                

/JOHN D SCHNEIBLE/Examiner, Art Unit 1784